Case: 15-20371      Document: 00513414972         Page: 1    Date Filed: 03/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-20371                                   FILED
                                  Summary Calendar                           March 10, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

STACEY LAIR LEE-EASILEY, also known as Stacey L. Easiley, also known
as Stacey Lee,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CR-662


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Stacey Lair Lee-
Easiley has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Lee-Easiley has filed a response. The record is not
sufficiently developed to allow us to make a fair evaluation of Lee-Easiley’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20371    Document: 00513414972     Page: 2   Date Filed: 03/10/2016


                                 No. 15-20371

claims of ineffective assistance of counsel; we therefore decline to consider the
claims without prejudice to collateral review. See United States v. Isgar, 739
F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Lee-Easiley’s response.         Although counsel
addresses the validity of Lee-Easiley’s appeal waiver, counsel does not discuss
the district court’s compliance with Federal Rule of Criminal Procedure 11. An
appeal waiver in the plea agreement does not waive the district court’s
compliance with Rule 11 or the need to brief this issue adequately in an Anders
brief. See United States v. Carreon-Ibarra, 673 F.3d 358, 362 n.3 (5th Cir.
2012); see also United States v. Brown, 328 F.3d 787, 789-90 (5th Cir. 2003).
Nevertheless, our independent review confirms that the guilty plea was
knowing and voluntary. We therefore concur with counsel’s assessment that
the appeal presents no nonfrivolous issue for appellate review. Accordingly,
the motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Lee-Easiley’s motion for the appointment of counsel is DENIED.




                                       2